Fishee, J.
An alteration in a written instrument, whether for the payment of money or for other purposes, which does not affect the original design of the parties, either by enlarging or diminishing the obligation, however improper the alteration may be, does not invalidate the instrument, nor change the weight of the obligation, 15 Pick., 242. We do do not, therefore, find anything in the record which requires the interposition of an appellate court. Without referring to the question of the application for a new trial we affirm the judgment of the district court.
Judgment affirmed.